DETAILED ACTION
                             Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application, Amendments and/or Claims
Applicant’s arguments, filed 10 October 2021, have been entered in full.  Claims 1, 3, 8, and 15 are withdrawn from consideration as being drawn to a non-elected invention.  Claims 16 and 17 are canceled.  Claims 2, 4-7, 10-14, 18-22 are under examination. The Hanash Declaration under 37 CFR 1.132 filed, 13 October 2021, has been entered in full. 
			Information Disclosure Statement

The information disclosure statement(s) (IDS) (filed 10 October 2021) was received and complies with the provisions of 37 CFR §§1.97, 1.98 and MPEP § 609.  It has been placed in the application file and the information referred to therein has been considered as to the merits. 
Withdrawn Objections And/Or Rejections
The objection to the drawings as failing to comply with 37 CFR 1.84(p)(5), as set forth at pages 5-6 of the previous Office Action (14 May 2021), is withdrawn in view of the amendment  (10 October 2021).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2, 4-7, 14, 19-21 remain rejected under 35 U.S.C. 102(a1) as being anticipated by Ebner et al. (US 2007/0172457; published 7/26/07). The basis for this rejection is set forth at pages 6-7 of the previous Office Action (14 May 2021). 

APPLICANT’S ARGUMENTS
	Applicant argues that in order for claims to be rejected under §102 as anticipated by a reference, the reference must enable a skilled person to practice the claimed subject matter without undue experimentation. Applicant cites M.P.E.P. 2152.02(b), M.P.E.P. 2121.01 and case law. Applicant argues that Ebner’s reference to treating GVHD is accompanied by an exhaustive list of many diseases or condition purportedly treatable with IL-21 or IL-22, but without including any working examples. Applicant argues that Ebner et al. makes expansive statements about what IL-21 and IL-22 can do. Applicant argues that the statements are overly contradictory with one another, stating that stimulating IL-21 and IL-22 can both promote certain functions and inhibit those same function. 
Applicant cites Ebner at (paragraph 031): “IL-21 and IL-22 polypeptides or polynucleotides may be useful in treating, preventing, and/or diagnosing deficiencies or disorders of the immune system, by activating or inhibiting the proliferation, differentiation, or mobilization (chemotaxis) of immune cells.”
Applicant cites Ebner at (paragraph 0324): “IL-21 and IL-22 polynucleotides or polypeptides may also be used to treat, prevent, and/or diagnose organ rejection or graft-versus-host disease (GVHD). Organ rejection occurs by host immune cell destruction of the transplanted tissue through an immune response. Similarly, an immune response is also involved in GVHD, but, in this case, the foreign transplanted immune cells destroy the host tissues. The administration of IL-21 and IL-22 polypeptides or polynucleotides that inhibits an immune response, particularly the proliferation, differentiation, or chemotaxis of T-cells, may be an effective therapy in preventing organ rejection or GVHD”
Applicant argues that a skilled person would not be able to treat GVHD on the basis of statements in Ebner. Applicant argues that Ebner alleges a wide multitude of disorders supposedly treatable by administering IL-21 or IL-22, without providing any support. Applicant argues that there is no support or evidence to support this purported ability to treat GVHD with IL-21 or IL-22 and Ebner provides no working examples.  Applicant argues that Ebner mainly addresses IL-21. Applicant argues that Ebner’s expansive statements about what IL- 21 and IL-22 can do encompasses statements that are overtly contradictory with one another, stating that IL-21 and IL-22 can both promote certain functions and inhibit those same functions including those related to immune responses. 


The Hanash Declaration Under 37 CFR 1.132
	The Declaration discusses various references listed on the Information Disclosure (Ferrara et al. 1993); (Hanash et al. 2012); (Carlson et al. 2009); (Zhao et al. 2013); (Couturier et al. 2013). The Declaration states that a generally protective role of IL-22 in GVHD was not apparent. The Declaration states that IL-22 released from recipient cells seemed protective, whereas IL-22 released from donor tissue was detrimental. The Declaration states that given that administration of IL-22 would be akin to IL-22 derived from transplanted tissue rather than the controlled release of IL-22 from a transplant recipient’s cells, a skilled person would have predicted that administering IL-22 would be worse for GVHD. The Declaration states that IL-22 could play detrimental, beneficial, or inconsequential roles in GVHD pathophysiology, depending on the context.
	The Declaration states that (Hanash) and others (e.g., Carlson, Zhao ’13, Couturier, and Zhao ’14) observed that donor-derived IL-22 did not protect against GVHD and could even contribute to it. The Declaration states that there was little reason to expect that exogenously administered IL-22 would function like the protective recipient-
	The Declaration states that based on the available research as of the instant application’s priority date, the outcomes of IL-22 administration’s on GVHD after hematopoietic transplantation were entirely unpredictable and that one may well have expected that IL-22 treatment could make GVHD worse. The Declaration states that there was data demonstrating that IL-22 coming from the donor immune system could contribute to GVHD in certain settings, and data (Hanash) showed that the protective function of IL-22 was mediated by the recipient’s cells, not by donor cells. The Declaration states that this disparity between the impacts of donor-derived IL-22 and recipient-derived IL-22, as well as the additional complexities, made it extremely challenging to generate meaningful predications with a reasonable degree of confidence. The Declaration states that exogenously administered IL-22 would have a higher likelihood of acting like IL-22 from exogenously administered donor cells (which can make GVHD worse), rather than acting like IL-22 from the endogenous host immune system (which can reduce GVHD severity). The Declaration states that while the effect IL-22 administration on GVHD was difficult to predict, one would not have thought that administering IL-22 was likely to be an effective treatment for GVHD prior to the filing of the subject patent.  
The Declaration discusses the same points addressed by Applicant regarding the Ebner reference. The Declaration discusses review article (Lamarthee et al. Frontiers in Immunology, Vol. 7, Article 148; April 2016)
	Applicant’s arguments have been fully considered but are not found persuasive for the following reasons:
1.  MPEP 2121 Prior Art; General Level of Operability Required to Make a Prima Facie Case teaches: III. EFFICACY IS NOT A REQUIREMENT FOR PRIOR ART ENABLEMENT.  A prior art reference provides an enabling disclosure and thus anticipates a claimed invention if the reference describes the claimed invention in sufficient detail to enable a person of ordinary skill in the art to carry out the claimed invention; "proof of efficacy is not required for a prior art reference to be enabling for purposes of anticipation." Impax Labs. Inc. v. Aventis Pharm. Inc., 468 F.3d 1366, 1383, 81 USPQ2d 1001, 1013 (Fed. Cir. 2006). See also MPEP § 2122.
MPEP 2152.02(b) teaches: In order for a prior art document to describe a claimed invention such that it is anticipated under AIA  35 U.S.C. 102(a)(1)  or (a)(2), it must disclose all elements of the claimed invention arranged as they are in the claim, and also provide sufficient guidance to enable a person skilled in the art to make the claimed invention. There is, however, no requirement that a prior art document meet the "how to use" requirement of 35 U.S.C. 112(a) in order to qualify as prior art. Furthermore, compliance with the "how to make" requirement is judged from the viewpoint of a person of ordinary skill in the art, and thus does not require that the prior art document explicitly disclose information within the knowledge of such a person. See In re Donohue, 766 F.2d 531, 533, 226 USPQ 619, 621 (Fed. Cir. 1985
In the instant case, the rejected claims do not require a particular dosage of IL-22 to be administered or recite a type of transplant the subject has received. The claims are generally drawn to treating gastrointestinal graft versus host disease (GVHD) in a subject comprising administering a therapeutically effective amount of an interleukin-22 (IL-22). Ebner et al. disclose all elements of the claimed invention arranged as they are 
2.  Regarding Applicant’s arguments to Ebner’s lack of working Examples directed to administering IL-22 to GVHD subjects: MPEP 2123 states that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non- preferred embodiments (In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
3.  Regarding Applicant’s arguments that Ebner’s statements are overly contradictory with one another, stating that stimulating IL-21 and IL-22 can both promote certain functions and inhibit those same function: The Examiner notes that many interleukins are pleiotropic and can function contrarily in different situations. However, Ebner et al. clearly teach administering IL-22 to treat GVHD.
4.  Regarding Applicant’s arguments that the USPTO agrees that Ebner does not enable uses of IL-21 and citation of a Non-final Office Action mailed on 9/27/06.
It is noted that the instant Examiner was not the Examiner of record for application no. 10/397,282 and that each Patent Application is examined on its own merits. The Examiner is unclear how an Office Action from 15 years ago is applicable to compliance with the most current version of Utility and Enablement Guidelines.  The state of the art for a given technology is not static in time. It is entirely possible that a disclosure which would not have utility or be enabled if filed on September 27, 2006 might have utility and be enabled if the same disclosure had been filed on September 27, 2021.
The Hanash Declaration under 37 CFR 1.132, filed 10 October 2021, is insufficient to overcome the rejection of claims 2, 4-7, 14, 19-21 based upon 35 U.S.C. 102(a1) as being anticipated by Ebner et al. (2007/0172457; published 7/26/07), as set forth in the last Office action.
	The Declaration showing is not commensurate in scope with the claims for the following reasons. 
1.  The Declaration states that based on the available research as of the instant application’s priority date, the outcomes of IL-22 administration’s on GVHD after hematopoietic transplantation were entirely unpredictable and that one may well have expected that IL-22 treatment could make GVHD worse. The Declaration cites references which teach that mice lacking IL-22 experienced more severe GVHD after allogeneic bone marrow transplant (BMT); that allogeneic donor T helper cells secrete IL-22 and may contribute to GVHD; that donor-derived IL-22 did not protect against GVHD and could even contribute to it. However, claim 2 does not recite that the subject is an allo-hematopoietic stem cell transplant recipient.
2. The Declaration states that IL-22 could be detrimental, beneficial, or inconsequential roles in GVHD pathophysiology, depending on the context. The Declaration states IL-22 release from recipient cells seemed protective, whereas IL-22 released from donor tissue was detrimental. However, claim 2 is drawn to administering any IL-22. Claim 22 is drawn to administering human IL-22 in the form of a dimer. The instant claims do not teach that administered IL-22 is derived from a recipient or from a donor.
 The Declaration states that exogenously administered IL-22 would have a higher likelihood of acting like IL-22 from exogenously administered donor cells (which can make GVHD worse), rather than acting like IL-22 from the endogenous host immune system 
Lastly, the Declaration’s discussion of Lamarthee et al. (Frontiers in Immunology, Vol. 7, Article 148, April 2016), is not applicable as the reference was published 3 years after the priority date of the instant application. It would not reflect was known to the artisan as of 07 November 2013. 
	The scientific reasoning and evidence as a whole indicates that the rejection should be maintained.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 10-13, 18 and 22 remain rejected under 35 U.S.C. 103 as being unpatentable over Ebner et al. (US 2007/0172457; published 7/26/07) in view of Hanash et al. (Immunity Vol. 37(2):339-350; Aug 2012) and Yu et al. (US 2009/0221008; published 9/3/09). The basis for this rejection is set forth at pages 8-13 of the previous Office Action (14 May 2021).

APPLICANT’S ARGUMENTS
	Applicant cites MPEP 716.05, MPEP 2143, MPEP 2145 and case law. Applicant argues that a skilled person would not have had any expectation of success at achieving the claimed subject matter on the basis of Ebner in view of Hanash and Yu, taken 
	Applicant’s arguments have been fully considered but are not found persuasive for the following reasons:
	Hanash et al. teach allogeneic hematopoietic transplantation continues to be limited by severe morbidity and mortality caused by graft vs. host disease (GVHD) and that acute GVHD occurs when alloreactive donor T cells activated against recipient antigens attack the gastrointestinal (Gl) tract. Hanash et al. teach that they sought to identify novel factors that could selectively regulate Gl injury resulting from GVHD and to do so by focusing on protection of recipients at the tissue level and at the level of intestinal stem cells (ISCs). Hanash et al. teach that IL-22 signaling could function to protect recipient intestinal tissue after bone marrow transplant (BMT). Hanash et al. teach that deficiency of recipient-derived IL-22 increases gastrointestinal (Gl) GVHD in a MHC-mismatched murine bone marrow transplant (BMT) model. Hanash et al. teach that further investigation will be required to determine whether exogenous IL-22 administration will yield a protective or pro-inflammatory outcome. Hanash clearly teaches that recipient-derived IL-22 is critical for reducing tissue damage during GVHD.
	Ebner et al. teach treating intestinal diseases, GVHD and regenerating intestinal tissue in a subject comprising administering IL-22. 
Yu et al. teach neutrokine-alpha and neutrokine-alphSV are administered to treat GVHD. Yu et al. teach that neutrokine-alpha and neutrokine-alphSV are administered before transplant or following transplant. Yu et al. that neutrokine-alpha and neutrokine-alphSV are administered in combination with cytokines such as IL-22. 
	It would have been obvious to a person of ordinary skill in the art and that skilled person would have had an expectation of success at achieving the claimed subject matter on the basis of Ebner in view of Hanash and Yu, taken together.

	
 			Conclusion
		No claims are allowed. 
	
	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882. The examiner can normally be reached M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       




/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        1/6/2022